MEMORANDUM **
Eugene J. Kernan appeals pro se the district court’s Fed.R.Civ.P. 12(b)(6) dismissal of his 42 U.S.C. § 1983 action against the Division of Child Support Enforcement and numerous individual defendants. The claims in Kernan’s complaint are inextricably intertwined with Arizona state court child support proceedings. The district court did not err in dismissing *482Kernan’s action because under the Rook-er-Feldman doctrine federal district courts lack authority to review state court decisions. District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486-87, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1029 (9th Cir.2001). Kernan’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.